Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The amendment filed on 11/07/2022 has been entered. Claims 1,3-7,9-11,13-17 and 19-20 remain pending in the application. Claims 1 and 11 have been amended. Claims 1,3-7,9-11,13-17 and 19-20 have overcome the previous objections. 
Applicant’s arguments with respect to claim(s) 1,3-7,9-11,13-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being anticipated by Warrier (US 20160103984 Al), hereinafter War, in view of Hatano(US-7840487-B2), hereinafter Hat .

Regarding claim 1, Warrier teaches a method:
A method for performing data decryption, the method being implemented by at least one processor that is in communication with an augmented reality display device, the method comprising: obtaining, by the augmented reality display device, biometric data of a user when the user wears the augmented reality display device; ("An AR device may be a mobile device or a wearable device. Examples of a form of a wearable device may include, but not limited to, a watch, bracelet, anklet and glasses." (0062))
determining, by the at least one processor and based on the biometric data, an identity of the user of the augmented reality display device; ("An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document (0062)"
obtaining, by the at least one processor, access rights information corresponding to the identity of the user; (In the example shown in FIG. 1, a sender S may encrypt a document using the encryption device 10 and send the encrypted document to a receiver R. The receiver R may decrypt the encrypted document sent by the sender S using the decryption device 20 (0051). ")
scanning, by the augmented reality display device, a set of encrypted information provided on a document for accessing coded information included in the set of encrypted information; ("When the electronic document E is sent to the receiver device 30, the receiver R can view the encrypted content of the document by making the receiver device 30 display the encrypted content of the document on its screen (0059)")
displaying, on the augmented reality display device, the decrypted portion of the set of encrypted information in augmented reality, ("An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document." (0062))
War does not appear to teach on the following, but in an analogous art, Hat teaches a method for role based encryption and further teaches:
determining, by the at least one processor, portions of the set of encrypted information whether or not the user is authorized to access and not access the set of encrypted information based on whether the coded information correspond to the obtained access rights information; (“content is divided into a plurality of areas (also, referred to as partial contents) depending on roles. Secret keys (i.e. encryption/decryption keys in the symmetric-key cryptography) are generated respectively for the areas resulting from the division. Further, the generated secret keys are encrypted with public keys of the public-key cryptography, which have been set previously depending on the various roles. Here, in the case where the content is to be disclosed to a plurality of users or groups of users having different roles, each of the secret keys is encrypted separately.”)
when the user is determined to be authorized to access at least a portion of the set of encrypted information: accessing, by the at least one processor, a decryption key that is associated with the set of encrypted information, (“a decryption apparatus uses a private key provided from one of the users to decrypt the session key that has been encrypted with the public key corresponding to the private key, and uses the decrypted session key to decrypt the area that has been encrypted with the session key;”(23))
decrypting, by the at least one processor, at least a portion of the set of encrypted information while leaving at least a portion of the set of encrypted information in an encrypted state by using the accessed decryption key and based on the access rights information, and preventing decrypting and displaying of the at least a portion of the set of encrypted information in the encrypted state in the augmented reality
 (“and displays the decrypted area, and blacks out and displays the areas that are not decrypted by the decryption apparatus.”(23))
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the decryption device of Warrier with the method for role based authentication of Hat. One would be motivated to so as (“it is preferable that the decrypted content 901 and the display image source 1106 are used in a state that cannot be stored in the external storage 203 or an external storage medium 110.”(101)

Regarding claim 3, the combination of War and Hat, hereinafter WH, teaches all of the features with respect to claim 1 as outlined above. Warrier further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises scanning a retina of the user. (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59)) It can be seen that the different times the subject’s responses are taken, can be seen as different time periods.

Regarding claim 4, WH teaches all of the features with respect to claim 1 as outlined above. War further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises obtaining voice data that relates to the user, (“As stated above, the biometric information may include features… a voiceprint (0082)”)
and the using the obtained biometric data comprises using a voice recognition technique with respect to the obtained voice data. (“or an image of a voice print may alternatively or additionally store in
the database 50. The encryption device 10 may extract features
from the image data stored in the database 50 and use the
extracted features for obtaining the encryption key. (0122)”

Regarding claim 5,  WH teaches all of the following with respect to claim 1 as outlined above. War further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises obtaining fingerprint data that relates to the user. (“For example, the biometric information may be obtained from a
fingerprint” (0053))

Regarding claim 6,  WH teaches all of the following with respect to claim 1 as outlined above. War further teaches:
The method of claim 1, further comprising scanning, by the at least one processor, bar code data that relates to the set of encrypted information, (“Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))
and using the scanned bar code data to identify the decryption key that is associated with the set of encrypted information. ((“The
marker may be any unique design such as a logo, text, barcode or
QR code.” (0085))

Regarding claim 7,  WH teaches all of the following with respect to claims 1 and 6 as outlined above. War further teaches:
The method of claim 6, wherein the bar code data comprises a Quick Response (QR) code. (“The marker may be any unique design
such as a logo, text, barcode or QR code.” (0085))

Regarding claim 9, WH teaches all of the following with respect to claim 1 as outlined above. War further teaches:
The method of claim 1, wherein the set of encrypted information comprises image data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the image data.  (“The marker can be a trigger for the AR
device to know what content and when to display the content. For
instance, the AR device functioning as the decryption device 20 can
start processing for decrypting the encrypted document when the AR device detects the marker. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085) A logo, text, barcode, or QR code in regards to broadest reasonable interpretation is being considered image data in this regard.)
Regarding claim 11, War teaches a method:
 A computing apparatus configured to implement an execution of a method for performing data decryption upon data to be displayed on an augmented reality display device, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the augmented reality display device is configured to: obtain biometric data of a user when the user wears the augmented reality display device, ("An AR device may be a mobile device or a wearable device. Examples of a form of a wearable device may include, but not limited to, a watch, bracelet, anklet and glasses." (0062))
and scan a set of encrypted information provided on a document for accessing coded information included in the set of encrypted information; ("When the electronic document E is sent to the receiver device 30, the receiver R can view the encrypted content of the document by making the receiver device 30 display the encrypted content of the document on its screen (0059)")
wherein the processor is configured to: determine an identity of the user of the augmented reality display device based on the biometric data; ("An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document (0062)"
obtain access rights information corresponding to the identity of the user; (In the example shown in FIG. 1, a sender S may encrypt a document using the encryption device 10 and send the encrypted document to a receiver R. The receiver R may decrypt the encrypted document sent by the sender S using the decryption device 20 (0051).")

War does not appear to teach on the following, but in an analogous art, Hat teaches a method for role based encryption and further teaches:
determine portions of the set of encrypted information whether or not the user is authorized to access and not access the set of encrypted information based on whether the coded information correspond to the obtained access rights information; (“content is divided into a plurality of areas (also, referred to as partial contents) depending on roles. Secret keys (i.e. encryption/decryption keys in the symmetric-key cryptography) are generated respectively for the areas resulting from the division. Further, the generated secret keys are encrypted with public keys of the public-key cryptography, which have been set previously depending on the various roles. Here, in the case where the content is to be disclosed to a plurality of users or groups of users having different roles, each of the secret keys is encrypted separately.”)
when the user is determined to be authorized to access at least a portion of the set of encrypted information: access a decryption key that is associated with the set of encrypted information, (“a decryption apparatus uses a private key provided from one of the users to decrypt the session key that has been encrypted with the public key corresponding to the private key, and uses the decrypted session key to decrypt the area that has been encrypted with the session key;”(23))
decrypt at least a portion of the set of encrypted information while leaving at least a portion of the set of encrypted information in an encrypted state by using the accessed decryption key and based on the access rights information, display, on the augmented reality display device, the decrypted portion of the set of encrypted information in augmented reality, and prevent decrypting and displaying of the portion of the at least a portion of the set of encrypted information in the encrypted state in the augmented reality (“and displays the decrypted area, and blacks out and displays the areas that are not decrypted by the decryption apparatus.”(23))
Furthermore, it would have been obvious for one skilled in the art, before the effective filing date of the claimed invention, to modify the decryption device of Warrier with the method for role based authentication of Hat. One would be motivated to so as (“it is preferable that the decrypted content 901 and the display image source 1106 are used in a state that cannot be stored in the external storage 203 or an external storage medium 110.”(101)

Regarding claim 13, the combination of War and Hat, hereinafter WH, teaches all of the features with respect to claim 11 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to scan a retina of the user. (“The method of claim 1, wherein the obtaining the biometric data comprises scanning a retina of the user. (“The subject's responses, before, during and after the display of the stimuli, are used as input to a controller (111), which processes them.”(59)) It can be seen that the different times the subject’s responses are taken, can be seen as different time periods.”)

Regarding claim 14, WH teaches all of the features with respect to claim 11 as outlined above. War further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to obtain voice data that relates to the user (“As stated above, the biometric information may include features… a voiceprint (0082)”)
and to use a voice recognition technique with respect to the obtained voice data to identify the user. (“or an image of a voice print may alternatively or additionally store in the database 50. The encryption device 10 may extract features from the image data stored in the database 50 and use the extracted features for obtaining the encryption key. (0122)”

Regarding claim 15, WH teaches all of the following with respect to claim 11 as outlined above. War further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to obtain fingerprint data that relates to the user. (“For example, the biometric information may be obtained from a fingerprint” (0053))

Regarding claim 16, WH teaches all of the following with respect to claim 11 as outlined above. War further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to scan bar code data that relates to the set of encrypted information (“Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))
and to use the scanned bar code data to identify the decryption key that is associated with the set of encrypted information. ((“The
marker may be any unique design such as a logo, text, barcode or
QR code.” (0085))

Regarding claim 7, WH teaches all of the following with respect to claims 11 and 16 as outlined above. War further teaches:
The computing apparatus of claim 16, wherein the bar code data comprises a Quick Response (QR) code. (“The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))

Regarding claim 19, WH teaches all of the following with respect to claim 11 as outlined above. War further teaches:
The computing apparatus of claim 11, wherein the set of encrypted information comprises image data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the image data. (“The marker can be a trigger for the AR device to know what content and when to display the content. For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085) A logo, text, barcode, or QR code in regards to broadest reasonable interpretation is being considered image data in this regard.)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over WH in view of Piemonte (US 20180293771
A1) hereinafter Piemonte.

Regarding claim 10, WH teaches all of the features with respect to claim 1 as outlined above. War teaches all of the following with respect to claim 1 as outlined above. 
Regarding claim 10, WH teaches all of the following with respect to claim 1 as outlined above. War further teaches:
The method of claim 1, wherein the set of encrypted information that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the data. (“For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker.” (0085) This marker as previously mentioned, can be a logo, text, barcode or QR code that can be used as a code to determine whether the document should be decrypted or not.)
WH does not appear to teach does not appear to teach that the
data is streaming video data. However, in an analogous art, Piemonte teaches about an augmented reality device and this device has the capability of using video streaming, teaches the method further comprising:
The method of claim 1, wherein the set of information comprises streaming video. (“For example, augmented reality could include a real-time video feed 1 with audio captured without intentional modification by a camera and microphone in combination with an extraneous graphic, mask, text, animation, filter, noise, vibration, etc. that positionally tracks the underlying real-life subject matter.” (0028))
Furthermore, it would have been obvious to one skilled in the art,
before the effective filing date of the claimed invention, to modify the application host of War and the method for role based encryption with the application host disclosed by Piemonte. One would be motivated to do so as in order to be able to have specific people to be able to see the specified information as “their user name or other identifying information, such as phone number, user id…” (Piemonte 0094) could be seen and potentially be
compromised.

	Regarding claim 20, WH teaches all of the features with respect
to claim 10 as outlined above. War further teaches:
The computing apparatus of claim 11, wherein the set of encrypted information comprises a code that is usable for determining whether the user is authorized to access a decrypted version of the data. (“For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker.” (0085) This marker as previously mentioned, can be a logo, text, barcode or QR code that can be
used as a code to determine whether the document should be
decrypted or not.)
WH does not appear to teach does not appear to teach that the
data is streaming video data. However, in an analogous art, Piemonte teaches about an augmented reality device and this device has the capability of using video streaming, teaches the method further comprising:
The computing apparatus of claim 11, wherein the set of information comprises streaming video data. (“For example, augmented reality could include a real-time video feed 1 with audio captured without intentional modification by a camera and microphone in combination with an extraneous graphic, mask, text, animation, filter, noise, vibration, etc. that positionally tracks the underlying real-life subject matter.” (0028))
Furthermore, it would have been obvious to one skilled in the art,
before the effective filing date of the claimed invention, to modify the application host of War and the method for role based encryption with the application host disclosed by Piemonte. One would be motivated to do so as in order to be able to have specific people to be able to see the specified information as “their user name or other identifying information, such as phone number, user id…” (Piemonte 0094) could be seen and potentially be
compromised.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/         Examiner, Art Unit 2499
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499